Citation Nr: 1242805	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-41 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a chronic neck disorder.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran did not request a hearing.


FINDING OF FACT

The Veteran's chronic neck disorder was demonstrated years after service and is not etiologically related to a disease or injury in service.


CONCLUSION OF LAW

The criteria for service connection for a chronic neck disorder have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection for Neck Disorder

The Veteran contends that he incurred the disability on appeal as a result of active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The record shows the presence of a current neck disorder.  Medical records from the Detroit, Orlando and Tampa VA Medical Centers (VAMCs) show complaints of neck pain beginning in 1997.  Private chiropractors document frequent treatment of the Veteran for neck pain and stiffness from 2000 to 2010.  

As for an in-service incurrence or aggravation of an injury or disease, the Veteran contends that his chronic neck disorder was incurred during service, due to injuries sustained from an automobile accident and a fist fight.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness and may establish the presence of a condition during service.  Washington v. Nicholson, 21 Vet. App. 191, 195 (2007); Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Symptoms of the Veteran's chronic neck disorder are capable of lay observation with regard to the pain and stiffness associated with the condition.  Layno, 6 Vet. App. at 469.  The Veteran has reported two in-service events as the cause of his current neck pain and stiffness.  The history he provided during his February  2010 consult at the Orlando VAMC and on his October 2009 Statement in Support of Claim was that he began to experience pain in his neck during active duty service as a result of an automobile accident and a fist fight.  The Veteran contends that the neck injury he incurred during service has continued to the present day.  

In this case, the Board finds that the Veteran's reported history of an in-service injury with continuous symptomatology is not credible.  Service treatment records do not show any complaints of neck injuries or treatment for neck injuries.  The Veteran's November 1966 induction examination does not show any evidence of neck issues.  The April 1969 separation examination does not indicate any neck abnormalities.  There was no significant interval history noted and no pertinent defects or diagnoses were recorded.  

The post-service treatment records also contain findings and statements from the Veteran that refute his more recent reports regarding an in-service injury leading to a chronic neck disorder.  Reports of VA treatment include a September 1990 entry noting that radiological studies of the cervical pine were ordered, but there are no related records.  The earliest records related to the neck begin in October 1997, close to thirty years after his discharge from active duty service.  The Board notes that the Veteran sought treatment at the Detroit VAMC on numerous occasions and underwent four VA examinations between separation from service and his first reported neck issue in 1997; however, at no time from separation to 1997 did the Veteran mention he was suffering from a chronic neck disorder.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the neck disorder occurred in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that "evidence of a prolonged period without medical complaint can be considered, along with other factors" in determining whether a claimant's condition is related to service).  

Additionally, in direct contradiction of his statements of continuity, the Veteran has repeatedly stated to treatment providers that his current neck disorder is related to recent post-service injuries.  The Veteran's treatment records document post-service neck injuries including a motor vehicle accident in 2007 and a slip and fall accident in 2009.  Post-service treatment records demonstrate that the Veteran and his physicians relate his complaints of neck pain to these post-service injuries.  In a March 2009 record, the Veteran reported the onset of neck pain following a fall the previous month and stated that he had no pain prior to the fall.  Numerous VAMC and private medical records from 2009 state that the Veteran reported his neck stiffness and pain began after he slipped, fell and hit his head on February 16, 2009.  

The Veteran's inconsistent statements made for compensation purposes many years after his separation from active duty are not credible in light of the complete absence of complaints or treatment for decades after service and the contradictory statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-37 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient merely by the absence of confirming medical evidence, but that evidence of conflicting statements, possible bias, etc., along with absence of medical evidence, could serve to support a finding that lay statements were not credible).

The Veteran is competent to testify as to observable symptoms, such as the onset of neck pain, but his reports regarding an in-service injury leading to a chronic neck disorder are not credible.  Thus, there is no competent evidence of an in-service event injury.  Post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was almost three decades after his separation from active duty.  Additionally, the record is filled with Veteran's contradictory and inconsistent statements about when and how his neck pain began.  Thus, it is not necessary to consider whether there is any causal relationship between his current complaints and service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).

II.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Appropriate notice was provided in an October 2009 letter.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  

No VA examination has been secured in connection with the current claim because there is no evidence of any injury or disease affecting the neck in service, and so even the low threshold for determining the possibility of establishing a nexus to service cannot be met.  No examination is necessary in such situations.  38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 


ORDER

Entitlement to service connection for a chronic neck disorder is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


